FILED:  January 8, 1998
IN THE SUPREME COURT OF THE STATE OF OREGON
In the Matter of the Marriage of





JEFFREY HAROLD GLITHERO,





	Petitioner on Review,



	and







CYNTHIA IRENE GLITHERO,





	Respondent on Review.





(CC 93-4535; CA A90270; SC S44118)
		In Banc





		On review from the Court of Appeals.*





		Argued and submitted September 4, 1997.





		James D. Huffman, of Olsen, Huffman & Horn, St.

Helens, argued the cause and filed the petition for

petitioner on review.





		Matthew H. Kehoe, of Brink, Moore, Peterson &

Kehoe, Hillsboro, argued the cause for respondent on

review.





		GRABER, J.





		The decision of the Court of Appeals is reversed. 

The judgment of the circuit court is reversed, and the

case is remanded to the circuit court for further

proceedings.







	    *Appeal from Columbia County Circuit Court,



		Ted E. Grove, Judge.



		146 Or App 398, 934 P2d 492 (1997).
		GRABER, J.



		The issue in this domestic relations case pertains to 

modification of child support.  The trial court denied father's

motion to reduce child support on the ground that father had

failed to prove that the hardship to him of continuing the

present amount of support outweighed the hardship that would

befall the children, were the amount of child support to be

reduced.  The Court of Appeals affirmed.  Glithero and Glithero,

146 Or App 398, 934 P2d 492 (1997).  We reverse the decision of

the Court of Appeals and remand the case to the trial court for

further proceedings.



		We limit our review to questions of law, ORS 19.125(4),

and take the facts as the Court of Appeals found them on de novo

review, ORS 19.125(3).  We recite additional, undisputed facts as

relevant.



		Father and mother had two minor children at the time

their marriage was dissolved.  The dissolution court awarded

custody of the children to mother and ordered father to pay a

total of $584 per month as child support.



		At the time of the dissolution trial in January 1995,

father was earning $3,309 per month at a company where he had

worked for 17 years.  To produce that income, father had worked

much more than 40 hours per week, because his employer required

that he work substantial overtime.  On February 3, 1995, father

was laid off from his job.  He received unemployment compensation

and worked sporadically until March 27, 1995, when he accepted a

job with another company.  At that new position, father earned

$2,236 per month.



		Thereafter, father declined an offer to return to the

first, higher-paying position.  Father chose to keep the new,

lower-paying position for two reasons.  First, he believed that

the new job would provide better opportunities for advancement

and better educational benefits.  Additionally, father believed

that working lengthy, mandatory overtime hours had affected his

family relationships adversely.



 	Pursuant to ORS 107.135,(1) father moved to reduce his

child support payments on the basis of a change in circumstances. 

The trial court denied the motion, ruling in part:



 	"The court finds that [father's] job change was

voluntary and made in good faith.  However, the court

does not find from the evidence that the hardship to

[father] outweighs the hardship to the children that

would result if [father's] motion to modify were to be

granted.  Thus, the court denies [father's] motion to

modify his child support obligation herein."
Father appealed.  A majority of the Court of Appeals, sitting in

banc, affirmed on the ground that general equitable principles --

including the weighing of relative hardships -- apply even though

the proceeding to modify child support is statutory.  Glithero,

146 Or App at 402-06.  We allowed father's petition for review

and now reverse the decision of the Court of Appeals.



		Father brought the present proceeding under ORS

107.135(1)(a), which provides in part:



 	"The court has the power at any time after a

decree of * * * dissolution of marriage * * * is

granted, upon the motion of either party * * *, to:





		"(a) * * * modify so much of the decree as may

provide for the * * * support and welfare of the minor

children * * *."
ORS 107.135(2)(a) provides in part that, in a proceeding to

modify child support, "[a] substantial change in economic

circumstances of a party * * * is sufficient for the court to

reconsider its order of support."   The trial court and the Court

of Appeals found that father had experienced a substantial change

in economic circumstances, ORS 107.135(2)(a), in the form of a

substantial reduction in income after the dissolution trial.



		Because father's reduction in income was voluntary,

because father as obligor moved to reduce his child support

obligation, and because mother as obligee opposed the motion, ORS

107.135(3)(b) also applies.  That statute provides as pertinent:



 	"If the motion for modification is one made by the

obligor to reduce or terminate support, and if the

obligee opposes the motion, the court shall not find a

change in circumstances sufficient for reconsideration

of support provisions, if the motion is based upon a

reduction of the obligor's financial status resulting

from the obligor's * * * voluntary reduction of income

or self-imposed curtailment of earning capacity, if it

is shown that such action of the obligor was not taken

in good faith but was for the primary purpose of

avoiding the support obligation."
The trial court and the Court of Appeals found that father's

voluntary change of occupation, which resulted in a substantial

reduction in income, was a choice made in good faith and was not

an action taken for the primary purpose of avoiding the support

obligation.  Based on those findings, father's substantial change

in economic circumstances "is sufficient for the court to

reconsider its order of support."  ORS 107.135(2)(a).  Up to this

point in the analysis, both parties (and also the majority and

the dissent in the Court of Appeals) are in agreement.



		Although the parties agree that ORS 107.135(2)(a)

applies, they disagree about what the statute means when it

provides that a change in circumstances "is sufficient for the

court to reconsider its order of support."  The Court of Appeals'

majority read that phrase to mean that the trial court retains

discretion whether or not to reconsider its order of support and

that, in exercising such discretion, it may apply equitable

principles such as the balancing of hardships.  Glithero, 146 Or

App at 402-06.  The Court of Appeals' dissent read the statute to

require a reconsideration of an order of support whenever a party

makes the showing specified by the statutes.  Id. at 406-14

(Landau, J., dissenting).  For the reasons that follow, we agree

with the dissent.



		When interpreting a statute, this court seeks to

ascertain the legislature's intent.  PGE v. Bureau of Labor and

Industries, 317 Or 606, 610, 859 P2d 1143 (1993).  At the first

level of analysis, the court considers the text and context of

the statute.  Ibid.  The text of the statute itself "is the

starting point for interpretation and is the best evidence of the

legislature's intent."  Ibid.  In reading text, this court

typically gives words of common usage their ordinary meanings. 

Id. at 611.



		In this case, the text of ORS 107.135(2)(a), as this

court has interpreted it, informs us of the legislative intent. 

The usual meaning of "sufficient" is "marked by quantity, scope,

power, or quality to meet with the demands, wants, or needs of a

situation" or "ENOUGH."  Webster's Third New Int'l Dictionary

2284 (unabridged ed 1993).  To "reconsider" means "to think over

* * * (as a * * * decision) esp. with a view to changing or

reversing," "to take up again," or "to consider something again." 

Id. at 1897.  Accordingly, the ordinary meaning of the phrase

"sufficient for the court to reconsider" its order of support,

ORS 107.135(2)(a), is "enough for the court to think over its

decision or to take up again" the amount of support that was

ordered.  The text thus suggests that a court is to consider the

child support award again if a party demonstrates a change in

circumstances, but the text is not dispositive.



		However, the text of a statute encompasses this court's

prior interpretations of it.  Kilminster v. Day Management Corp.,

323 Or 618, 629-30, 919 P2d 474 (1996).  This court already has

construed the crucial phrase in ORS 107.135(2)(a) to require

reconsideration of a child support obligation when the statutory

criteria for a change in circumstances are met.



		In Willis and Willis, 314 Or 566, 840 P2d 697 (1992),

the Court of Appeals had relied on the obligor's "unclean hands"

to conclude that the obligor could not show a change in

circumstances sufficient to trigger a reconsideration of his

child support obligation, even though he met the statutory

criteria of ORS 107.135(3)(b), because he was incarcerated for

possession of a controlled substance.  314 Or at 568-69.  This

court reversed, holding that "[t]he equitable doctrine of

'unclean hands['] * * * does not bar a party from seeking a

modification of the child support provisions of a dissolution

judgment, because ORS 107.135 supplies the governing standard in

this situation."  Id. at 569 n 1.  The court then held:



	"The court must consider each motion for modification

on a case-by-case basis, to determine whether the

obligor has shown a 'substantial change in economic

circumstances,' ORS 107.135(2)(a), which is 'sufficient

for reconsideration of support provisions,' ORS

107.135(3)(b).  If the party seeking modification meets

that burden, the court must then determine the modified

level of support pursuant to the formula established by

the Support Enforcement Division of the Department of

Justice under the authority of ORS 25.270 to 25.287. 

ORS 25.287(2)."   Id. at 571 (emphasis added; footnote

omitted).
The court also specified that its holding was meant "to interpret

the statutory provisions that govern" modification of child

support.  Id. at 569.



 Nelson v. Nelson, 225 Or 257, 357 P2d 536 (1960), on

which the Court of Appeals' majority relied below, 146 Or App at

403, is no longer controlling.  The statute that was in effect in

1960, when this court issued its opinion in Nelson, did not

contain the dispositive phrasing of the present statute, which

this court construed in Willis.  Rather, in 1960, former ORS

107.130, repealed by Or Laws 1971, ch 280, § 28, provided only

generally that courts had the power "to set aside, alter or

modify" provisions of a divorce decree relating to the care and

custody of minor children."



		To summarize, when a party seeking modification meets

the statutory burden to demonstrate a substantial change in

economic circumstances, ORS 107.135(2)(a), including the

requirements of ORS 107.135(3)(b) when applicable, "the court

must then determine the modified level of support pursuant to the

formula established by the Support Enforcement Division of the

Department of Justice under the authority of ORS 25.270 to

25.287(2)."  Willis, 314 Or at 571 (emphasis added).  ORS

25.287(2) allows a proceeding to be "initiated at any time to

modify a support obligation based upon a substantial change of

circumstances" under statutory authority.  "In any judicial * * *

proceeding for the * * * modification of a child support

obligation under ORS chapter[] 107 * * *, the amount of support

determined by the formula established pursuant to [ORS chapter

25] shall be presumed to be the correct amount of the

obligation."  ORS 25.280.



		On the other hand, the court is not powerless to take

into account the nuances of a particular case.  The presumption

that the use of the formula results in the "correct amount" of

child support is rebuttable, "and a written finding or a specific

finding on the record that the application of the formula would

be unjust or inappropriate in a particular case shall be

sufficient to rebut the presumption."  Ibid.  Among the several

criteria to be considered in making such a finding are "[t]he

special hardships of a parent * * * affecting the parent's

ability to pay child support" and "[t]he needs of the child." 

ORS 25.280(6) & (7); OAR 137-050-0330(2)(a)(F) & (G).



		Under the statutory and regulatory scheme, then, the

court's reconsideration of child support in a modification

proceeding may, but need not, result in a reduction of the amount

of the obligor's obligation.  But, when faced with an appropriate

showing of a change in circumstances, as it was here, the court

must engage anew in the process of consideration of the proper

amount of child support.



		The decision of the Court of Appeals is reversed.  The

judgment of the circuit court is reversed, and the case is

remanded to the circuit court for further proceedings.






1. 	ORS 107.135 was amended in 1997 in ways not relevant to

this case.  Or Laws 1997, ch 707, § 9; Or Laws 1997, ch 475, § 6;

Or Laws 1997, ch 91, § 1; Or Laws 1997, ch 704, § 52.


Return to previous location.